DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11, 026, 594. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 discloses all of the claimed features of claim 25 [see column 14 lines 35-64]..
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11, 026, 594. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 13 discloses all of the claimed features of claim 37 [see column 15 lines 50-64 and column 16 lines 1-30].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 25-29 and 37-44 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Holsing et al (Pub. No.: US 2012/0059220).
Regarding claim 25, Holsing et al disclose medical system comprising: 
a surgical device including a tracking system disposed along a length of an elongate flexible body of the surgical device [see abstract, 0035, 0073, 0084, 0092, 0096, 0103] by disclosing A tracker 20 (which is sometimes referred to in the art as a" tracking system") is configured to track the type of reference marker or markers coupled to instrument 16 [see 0092];
a processor configured for: 
receiving a first model of anatomic passageways (bronchial tree/airway tree) of a patient anatomy, the first model including a set of model passageways representing a proximal branch of the patient anatomy connected to a distal branch of the patient anatomy [see 0035, 0044-0045, 0073, 0084, 0118 and figs 6, 12, 17, 19];
receiving from the tracking system a shape of the elongate flexible body of the surgical device positioned within the proximal branch and the distal branch of the patient anatomy [see abstract, 0035, 0073, 0084, 0092, 0096, 0103];
determining, based on the shape of the elongate flexible body, a set of forces (any bends in the paths) acting on the patient anatomy in response to the surgical device positioned within the proximal branch and the distal branch [see 0057-0058, 0038, 0118] by disclosing multiple sensors can assist in visualizing the shape of the device and any bends in the path by providing a number of data points on the path (e.g., 8 sensors, spaced 1 mm apart) to create a 3D shape model of the device. Various parameters can be used to track past or present movement and changes in device shape including, for example, elasticity, bend radius, limiting, and durometer rating of the device material [see 0057];
generating a second model of the patient anatomy by deforming (by creating a model based on the bends, emphasis added) the first model based on the determined set of forces [see 0057-0058, 0038, 0118] by disclosing multiple sensors can assist in visualizing the shape of the device and any bends in the path by providing a number of data points on the path (e.g., 8 sensors, spaced 1 mm apart) to create a 3D shape model of the device. Various parameters can be used to track past or present movement and changes in device shape including, for example, elasticity, bend radius, limiting, and durometer rating of the device material [see 0057];
displaying a representation of the second model and a representation of the elongate flexible body as positioned within the second model [see 0035, 0073, 0084, 0118 and figs 6, 12, 17, 19].

Regarding claim 26, Holsing et al disclose wherein the tracking system includes an optical fiber shape sensor disposed along the length of the elongate flexible body [see 0038, 0076]

Regarding claim 27, Holsing et al disclose wherein the tracking system includes a plurality of electromagnetic sensors disposed along the length of the elongate flexible body [see abstract, 0036, 0076, 0092].

Regarding claim 28, Holsing et al disclose wherein displaying the second model and the representation of the elongate flexible body includes displaying the representation of the elongate flexible body as extending within a deformed set of the model passageways representing the proximal and distal branches of the patient anatomy [see 0024, 0038, 0044-0057, 0118].

Regarding claim 29, Holsing et al disclose wherein the processor is further configured for 
fitting a sampling of points along the shape of the elongate flexible body of the surgical device to the first model wherein the tracking system disposed along the length of the elongate flexible body produces the sampling of points [see 0037, 0057] by disclosing multiple sensors can assist in visualizing the shape of the device and any bends in the path by providing a number of data points on the path(e.g., 8 sensors, spaced 1 mm apart) to create a 3D shape model of the device. Various parameters can be used to track past or present movement and changes in device shape including, for example, elasticity, bend radius [see 0057].

Regarding claim 36, Holsing et al disclose wherein the processor is further configured for 
determining a location of a distal end of the representation of the elongate flexible body relative to the second model 
generating a virtual navigation view of the anatomic passageways based on the determined location of a distal end of the representation of the elongate flexible body [see 0035, 0073, 0084, 0118 and figs 6, 12, 17, 19].

Regarding claim 37, Holsing et al disclose a medical system comprising:
a surgical device [see figs 1-2, 0063-0064, 0066, abstract]
a processor [see figs 1-2, 0063-0064, 0066, abstract] configured for:
generating a first model of a plurality of branched anatomical passageways (left bronchus, see fig 17; 0044 and figs 12, 17) from stored anatomical data describing a patient anatomy recorded while the branched anatomical passageways are in a first state of an alternating movement, wherein the plurality of branched anatomical passageways includes a proximal branch connected to a distal branch [see 0035, 0073, 0084 and figs 6, 12, 17, 19];
generating a second model (left bronchus, see fig 17; 0044 and figs 12, 17) of the plurality of branched anatomical passageways from stored anatomical data describing a patient anatomy recorded while the branched anatomical passageways are in a second state of the alternating movement [see 0035, 0073, 0084 and figs 6, 12, 17, 19];
generating a first image of the surgical device in a first shape extending within the proximal branch and the distal branch of the first model of the plurality of branched anatomical passageways when the branched anatomical passageways are in the first state (during inspiration) [see 0035, 0073, 0084, 0119 and figs 6, 12, 17, 19];
generating a second image of the surgical device in a second shape extending within the proximal branch and the distal branch of the second model of the plurality of branched anatomical passageways when the branched anatomical passageways are in the second state (during expiration) [see 0084, 0111-0112] by disclosing the graph is one example of how the lung volume can change during inhalation (inspiration) and exhalation (expiration) [see 0035, 0073, 0084, 0119 and figs 6, 12, 17, 19].

Regarding claim 38, Holsing et al disclose wherein the surgical device includes a tracking system disposed along a length of an elongate flexible body of the surgical device and wherein the processor is further configured for receiving, from the tracking system shape information for determining the first shape [see 0038, 0076]

Regarding claim 39, Holsing et al disclose wherein the tracking system includes an optical fiber shape sensor disposed along the length of the elongate flexible body [see 0038, 0076].

Regarding claim 40, Holsing et al disclose wherein the tracking system includes a plurality of electromagnetic sensors disposed along the length of the elongate flexible body [see abstract, 0036, 0076, 0092].

Regarding claim 41, Holsing et al disclose wherein the processor is further configured for 
determining, based on the first shape, a set of forces acting on the branched anatomical passageways in response to the surgical device extending within the proximal branch and the distal branch [see 0057-0058, 0038, 0118] by disclosing multiple sensors can assist in visualizing the shape of the device and any bends in the path by providing a number of data points on the path (e.g., 8 sensors, spaced 1 mm apart) to create a 3D shape model of the device. Various parameters can be used to track past or present movement and changes in device shape including, for example, elasticity, bend radius, limiting, and durometer rating of the device material [see 0057].

Regarding claim 42, Holsing et al disclose wherein the branched anatomical passageways are bronchial passageways and the first state is a state of expiration and the second state is a state of inspiration [see 0084, 0111-0112] by disclosing the graph is one example of how the lung volume can change during inhalation (inspiration) and exhalation (expiration) [see 0035, 0073, 0084, 0111-0119 and figs 6, 12, 17, 19].

Regarding claim 43, Holsing et al disclose wherein the branched anatomical passageways are cardiac passageways and the first state is a diastole phase of a cardiac cycle and the second state is a systole phase of the cardiac cycle [see 0084, 0111-0119] by disclosing the graph is one example of how the lung volume can change during inhalation (inspiration) and exhalation (expiration) [see 0035, 0073, 0084, 0119 and figs 6, 12, 17, 19].
Regarding claim 44, Holsing et al disclose wherein the processor is further configured for:
generating a third image of the surgical device in a refined shape positioned within a refined model of the plurality of branched anatomical passageways when the branched anatomical passageways are in a third state, wherein the refined shape is obtained by combining the first and second shapes and the refined model is obtained by combining the stored anatomical data from the first and second states [see 0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-35 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Holsing et al (Pub. No.: US 2012/0059220) in view of Alexander et al (Pub. No.: US 2004/0045561).
Regarding claims 30-35, Holsing et al don’t computing a set of restorative forces that bias the set of anatomical passageways toward an original shape; computing a set of maintenance forces and wherein each maintenance force is represented as a joint torque acting opposite to a deformation angle at a connection point of two anatomical passageways and creating a weighted sum of a set of deformation, restorative, and maintenance forces
Nonetheless, Alexander et al during navigation, the bronchoscope typically encounters bifurcations (e.g., the bronchial tree bifurcates into various lobes, segments and sub-segments) and may contact walls of the bronchi, whereby the medical practitioner feels forces on the bronchoscope. This generally occurs when the medical practitioner fails to steer down the center of one of the paths of the lung bifurcations, thereby contacting the bronchial wall at the bifurcation [see 0053].
Alexander et al disclose force feedback unit 60 to impart forces encountered during an actual procedure, such as touching lung walls or bronchial walls at a bifurcation during a bronchoscope examination [see 0053].  Alexander et al disclose computing (via the force feedback) a set of maintenance forces and wherein each maintenance force is represented as a joint torque acting (by applying additional force to overcome, emphasis added) opposite to a deformation angle at a connection point of two anatomical passageways [see 0053].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Holsing et al and Alexander et al by computing a set of restorative forces that bias the set of anatomical passageways toward an original shape; computing a set of maintenance forces and wherein each maintenance force is represented as a joint torque acting opposite to a deformation angle at a connection point of two anatomical passageways and creating a weighted sum of a set of deformation, restorative, and maintenance forces; to safely navigate down a lumen or opening in branches of a bronchial tree [see 0053, Alexander et all].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793